                          UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: ROBERT THOMAS KEZEK, SR. and                  : CHAPTER 13
       TRACEY LYNN KEZEK                             :
          Debtor(s)                                  :
                                                     :
         CHARLES J. DEHART, III                      :
         STANDING CHAPTER 13 TRUSTEE                 :
            Movant                                   :
                                                     :
               vs.                                   :
                                                     :
         ROBERT THOMAS KEZEK, SR. and                :
         TRACEY LYNN KEZEK                           :
            Respondent(s)                            : CASE NO. 5-18-bk-0


                       TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

                AND NOW, this 29th day of October, 2018, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

               1. Debtor(s)' plan violates 11 U.S.C. Sec. 1322(a)(1) in that the debtor(s) has not
submitted all or such portion of the disposable income to the Trustee as required. More
specifically,

             Trustee alleges and avers that debtor(s)’ disposable income is greater than that
which is committed to the plan based upon the Means Test calculation and specifically disputes the
following amounts:

                     a. Actual taxes incurred with tax refund adjustment – Line 16.
                     b. Plan payment calculation sum of Lines 34, 35, 36 45.

               2. Debtor(s) have failed to file a Chapter 13 Means Test (Form 122C) as required.

                3. Trustee avers that debtor(s)’ plan is not feasible and cannot be administered due
to the lack of the following:

                     a. Paystub for month ending November 30, 2018.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:




Case 5:18-bk-03025-JJT         Doc 38 Filed 11/01/18 Entered 11/01/18 14:42:10                Desc
                                Main Document    Page 1 of 2
                    a. Deny confirmation of debtor(s) plan.
                    b. Dismiss or convert debtor(s) case.
                    c. Provide such other relief as is equitable and just.

                                                 Respectfully submitted:



                                                 /s/Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee
                                                 8125 Adams Drive, Suite A
                                                 Hummelstown, PA 17036
                                                 (717) 566-6097




                                  CERTIFICATE OF SERVICE

               AND NOW, this 1st day of November, 2018, I hereby certify that I have served
the within Objection by electronically notifying parties or by depositing a true and correct copy of
the same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Patrick Best, Esquire
18 N. 8th Street
Stroudsburg, PA 18360


                                                 /s/Deborah A. Behney
                                                 Office of Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee




Case 5:18-bk-03025-JJT        Doc 38 Filed 11/01/18 Entered 11/01/18 14:42:10                 Desc
                               Main Document    Page 2 of 2
